Opinión concurrente y disidente emitida por el
Juez Presi-dente Señor Hernández Denton.
Concurrimos con el resultado de la sentencia emitida hoy que revoca en parte el dictamen del Tribunal de Apelaciones. No obstante, disentimos del proceder del Tribunal de devolver el caso al foro de instancia para que determine si se pactó o no el precio de la obra requerida por la orden de cambio en controversia. Creemos que el precio no se pactó, por lo que devolveríamos el asunto al foro primario para que determine únicamente el importe al que tiene derecho el contratista a la luz de la jurispruden-cia de este Tribunal.
I
De la prueba presentada y admitida ante el foro de ins-tancia surge que Santiago Metal Manufacturing Corp. (Santiago Metal) estimó lo que costaría el cambio en la obra y así le cotizó al contratista general, quien le pagó la cantidad solicitada. Esta gestión se hizo antes de recibir la cotización de Dañosa Caribbean, Inc. (Dañosa), a quien Santiago Metal había subcontratado para realizar el trabajo.
Varios meses más tarde, Dañosa remitió su cotización a Santiago Metal e inició el trabajo, mas lo hizo sin recibir la aprobación de Santiago Metal de esa cotización. A pesar de que Santiago Metal preparó los documentos de orden de cambio, los cuales requerían la firma tanto de Santiago Metal como de Dañosa para ser válidos, éstos no se llega-*63ron a firmar por ambas partes, por lo que surgió la contro-versia que nos ocupa sobre el precio de la orden de cambio. Dañosa alega que tiene derecho a que se le pague la tota-lidad de lo que cotizó por la obra realizada a raíz del cam-bio que solicitó Santiago Metal, lo cual esta última niega por entender que nunca aceptó la cotización.
Como es sabido, según el Art. 1485 del Código Civil, 31 L.P.R.A. sec. 4126, el contratista sólo tendrá derecho a exi-gir un aumento en el precio de la obra cuando se haya realizado algún cambio en ésta, siempre que haya mediado la autorización del dueño. En ausencia de un precio pac-tado para la modificación, nuestra jurisprudencia ha reco-nocido el criterio del aumento en valor de la obra efectuada como mecanismo para determinar el importe a pagarse. Este importe equivale a la diferencia entre el costo de la obra según el contrato original y el costo de la obra reali-zada según la modificación. Zequeira v. CRUV, 83 D.P.R. 878 (1961).
En el caso de autos, el Tribunal de Primera Instancia, luego de recibir y aquilatar prueba al respecto, determinó que ésta había sido confusa en cuanto a si se pactó el pre-cio, por lo que aplicó la doctrina de enriquecimiento injusto y ordenó a Santiago Metal a pagar a Dañosa sólo lo que había recibido del contratista general a base de su cotiza-ción inicial. Es decir, ya el foro de instancia determinó que no se había pactado el precio.
Por su parte, el Tribunal de Apelaciones concluyó que Santiago Metal había aceptado tácitamente la cotización de Dañosa al no oponerse a ésta y permitir que la obra se realizara. Discrepamos de este criterio, pues la prueba pre-sentada ante el Tribunal de Primera Instancia fue conflic-tiva al respecto.
Del expediente ante nuestra consideración surge que las partes convinieron en realizar una modificación a la obra, mas no pactaron el precio que conllevaría. Por lo tanto, entendemos que aplica la doctrina pautada en Zequeira v. *64CRUV, supra, en cuanto a que el contratista sólo tiene de-recho al aumento en valor de la obra en aquellos casos en que se ordena un cambio sin que se pacte precio alguno.
No obstante, la Sentencia que emite hoy el Tribunal de-vuelve el caso al foro de instancia para que, una vez más, determine si el precio se pactó o no. Entendemos que este proceder es errado y redunda en una duplicidad procesal que evita que el caso se resuelva con la prontitud que las partes merecen.
II
En vista de lo anterior, concurrimos con el proceder del Tribunal de revocar la sentencia recurrida, pero disenti-mos en cuanto a la devolución del caso al Tribunal de Pri-mera Instancia para que dicho foro determine si se pactó el precio. Contrario al dictamen que hoy emite el Tribunal, y según surge del expediente, entendemos que el precio no se pactó. Por consiguiente, devolveríamos el caso al Tribunal de Primera Instancia únicamente a los efectos de calcular el aumento en valor de la obra y así determinar el importe al que tiene derecho Dañosa conforme a la norma estable-cida en Zequeira v. CRUV, supra.